Title: From George Washington to Edmund Randolph, 14 October 1793
From: Washington, George
To: Randolph, Edmund


          
            Dear Sir,
            Mount Vernon 14th Oct. 1793
          
          Enclosed is the copy of a Letr I wrote to you agreeably to the date—since which I have
            received yours of the 3d instt—which shews it had not at that time got to your
              hands.
          I sincerely hope your son Peyton is in no danger from the sick person he saw, and that
            the rest of your family, wherever they be, are in good health. Are you certain that the disorder of which the persons in
            German town died was the real malignant fever of Philada? For every fever now, of which
            people die in & about that City, will be so called. I was in hopes Congress might
            have assembled at German town in the first instance, and there taken ulterior
            resolutions if the City of Philadelphia at the time should be
            thought unsafe for them to sit in.
          I have just received a letter from the Speaker of the late house of Representatives
            (Trumbull) suggesting the expediency of convening Congress a few days before the first
            monday in December at some other place than Philadelphia, in order to avoid the
            necessity of a quoram of both houses meeting there—Similar sentiments I have heard, are entertained by others—Query, what with
            propriety, can the President do under the circumstances which exist? If the importance,
            & awfulness of the occasion would justify calling the legislature together at any
            other place than Philadelphia (on acct of the calamity with which it is visited) where
            should it be? This question, if German Town is also visited, would involve the Executive
            in a serious, & delicate decision—Wilmington & Trenton are equidistant from
            Philadelphia in opposite directions—but both are on the great thoroughfare through the
            Union—equally liable on that account to receive the Infection—and
            each, to the members whose distance would be encreased, obnoxious. Annapolis is more out
            of the Comn & has conveniences—but it might be thought that interested & local
            views dictated the measure. What sort of a Town is Reading, & how would it answer
            for the purpose of a Session? Neither Northern nor Southern members would have cause to
            complain of partiality on acct of its Situation. Lancaster would
            be thought to favour the Southern members most.
          You will readily perceive that if a change of place becomes indispensable, not a moment
            is to be lost in the notification thereof, whether by Proclamation, requiring it—or by a
            simple statement of facts, accompanied with information that at a certain time and place
            (which might be blank days before the 1st of December) I would meet the members in their
            Legislative capacity, or for the purpose of ulterior arrangements. The latter I presume,
            would be a novel proceeding—the other an illegal Act, if there is no power delegated for
            the purpose, & either would be food for scriblers; yet, if Philadelphia should
            Continue in its present unfortunate & alarming state something preliminary seems
            necessary—I wish you to think seriously of this matter; and not only give me your
            opinion thereon, but accompany it with what you may conceive a proper & formal
            instrument for publication for my consideration; leaving the place & time blank
            thereon, but dilated upon in a letter under the sevel views you may take of the subject;
            especially too as (I have heard but know not on what ground that) it is made a question
            by some, whether even the Legislature itself having in this instance fulfilled the
            powers of the Constitution have now a right to change the places which are established
            by law—This to me I confess, seems to be a strained Construction of the Constitution and
            is only mentioned to shew that caution is necessary.
          The heads of the Departments you will have no opportunity to advise with on this
            interesting subject, nor do I suppose you will be in the way of seeing professional men
            of much eminence, otherwise I should request you to know their sentiments on the legality—or expediency of Convening Congress
            otherwise than in Philadelphia. My best wishes attend you, Mrs Randolph & family—and
            I am, Dr Sir Yours Affectly
          
            Go: Washington
          
         